Case: 20-61080     Document: 00516363871         Page: 1     Date Filed: 06/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 21, 2022
                                  No. 20-61080
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Pius Atabong Ngutese,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 599 372


   Before Barksdale, Willett, and Wilson, Circuit Judges.
   Per Curiam:*
          Pius Atabong Ngutese, a native and citizen of Cameroon, petitions for
   review of the Board of Immigration Appeals’ (BIA) dismissing his appeal
   from the denial of his application for: asylum; withholding of removal; and
   relief under the Convention Against Torture (CAT). He asserts: the BIA


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61080        Document: 00516363871        Page: 2    Date Filed: 06/21/2022




                                    No. 20-61080


   erred in affirming the IJ’s adverse-credibility determination; and he is
   entitled to protection under CAT.
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), legal conclusions are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellano-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). Under the substantial-evidence standard, petitioner must
   demonstrate “the evidence is so compelling that no reasonable factfinder
   could reach a contrary conclusion”. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006).
          An adverse-credibility determination is a factual finding. Singh v.
   Sessions, 880 F.3d 220, 225 (5th Cir. 2018). Therefore, “if the IJ’s credibility
   determinations are supported by the record, they will be affirmed”. Wang v.
   Holder, 569 F.3d 531, 537 (5th Cir. 2009). In making an adverse-credibility
   determination, “[the] IJ may rely on any inconsistency or omission . . . as long
   as the totality of the circumstances establishes that an asylum applicant is not
   credible”. Id. at 538 (citation omitted) (emphasis in original).
          Despite Ngutese’s assertions to the contrary, the adverse-credibility
   determination was “supported by specific and cogent reasons” based on the
   evidence presented and was, under the totality of the circumstances,
   substantially reasonable. See Singh, 880 F.3d 225–26. Because the adverse
   credibility determination was supported by “specific and cogent reasons”,
   the record does not compel a finding that he was credible or that no
   reasonable factfinder could have made an adverse-credibility finding. Zhang
   v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Accordingly, the lack of
   credible evidence precluded Ngutese from meeting his burden of proof for
   asylum and withholding of removal.
          To obtain CAT relief, applicant must show, inter alia, “it is more
   likely than not” he will be tortured in his home country “at the instigation




                                          2
Case: 20-61080      Document: 00516363871            Page: 3    Date Filed: 06/21/2022




                                      No. 20-61080


   of, or with the consent or acquiescence of, a public official acting in an official
   capacity”. 8 C.F.R. §§ 1208.16(c)(2) (eligibility for withholding of removal
   under CAT), 1208.18(a)(1) (defining torture).
          Ngutese asserts that the BIA erred in treating the adverse-credibility
   determination as dispositive of his claim for protection under CAT. Again,
   the IJ’s decision was affirmed by the BIA. The IJ found the record contained
   evidence of significant human-rights violations in Cameroon, but there was
   nothing in the record indicating that Ngutese would be singled out for
   torture. Moreover, although he introduced documentary evidence regarding
   the Cameroonian government’s persecution of Anglophones, this evidence
   only weighs against the conclusion that he is not entitled to protection under
   CAT and does not compel a contrary result. See Martinez-Lopez v. Barr, 943
   F.3d 766, 773 (5th Cir. 2019) (denying relief because evidence weighed
   against IJ’s conclusion but did not “compel the opposite conclusion”
   (emphasis in original)).
          Accordingly, substantial evidence supports the determination that he
   is not entitled to protection under CAT. Along that line, we do not take the
   requested judicial notice of country-condition evidence not included in the
   administrative record. See 8 U.S.C. § 1252(b)(4)(A) (limiting scope and
   standard of review to “administrative record on which the order of removal
   is based”).
          DENIED.




                                           3